In an action to recover damages for personal injuries, the Commissioner of the Department of Social Services of the City of New York appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated April 2, 2004, which granted that branch of the plaintiffs motion which was to vacate an amended notice of lien dated January 22, 2004.
Ordered that the order is reversed, on the law, with costs, *567that branch of the motion which was to vacate the amended notice of lien dated January 22, 2004, is denied, and the amended notice of lien dated January 22, 2004, is reinstated.
During the pendency of this action to recover damages for personal injuries, the Department of Social Services of the City of New York (hereinafter the DSS) served a notice of lien, dated November 17, 2003, for Medicaid expenditures furnished to the plaintiff. After a settlement in the action was reached, but before it was approved by the court or paid, the DSS served an amended notice of lien dated January 22, 2004, for a substantially increased amount, as the original lien amount was inaccurate. The Supreme Court granted that branch of the plaintiffs motion which was to vacate the amended notice of lien. We reverse.
Contrary to the plaintiffs contention, Social Services Law § 104-b does not limit amended notices of lien to only those amounts of public assistance and care furnished after the date of the original or last amended notice of lien (see Social Services Law § 104-b [1], [2], [4]; see generally Gold v United Health Servs. Hosps., 95 NY2d 683 [2001]; Calvanese v Calvanese, 93 NY2d 111 [1999], cert denied sub nom. Callahan v Suffolk County Dept. of Social Servs., 528 US 928 [1999]; 42 USC § 1396k [a] [1] [A]; Social Services Law § 366 [4] [h] [1]).
The plaintiffs remaining contentions are either unpreserved for appellate review or without merit. Cozier, J.P., Ritter, Santucci and Luciano, JJ., concur.